          Case 2:20-cv-00012-JRS-MJD Document 51 Filed 08/18/20 Page 1 of 3 PageID #: 625




                                                                                   FILED
                                                                           10:39 am, Aug 18, 2020
                                                                            U.S. DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF INDIANA
                                                                             Roger A.G. Sharpe, Clerk
.I
I I
      I
      I
      I
 I

 ~~ 1 ·
~

      I   i!:J' l\)J
      I
Case 2:20-cv-00012-JRS-MJD Document 51 Filed 08/18/20 Page 2 of 3 PageID #: 626




            -   -- -         ~       -    ---           -- - - -



                                                                     -~-




                   -     -               ---
     Case 2:20-cv-00012-JRS-MJD Document 51 Filed 08/18/20 Page 3 of 3 PageID #: 627




---- -    -ti-- -
